Citation Nr: 1826952	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-42 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to revocation of the Veteran's election of benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 decision letter of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

FINDINGS OF FACT

1.  The Veteran submitted a May 2014 VA Form 22-1990 indicating he made a decision to irrevocably elect Chapter 33 benefits. 

2.  The RO properly switched the Veteran's remaining education entitlement from the Chapter 30 program to the Chapter 33 program based upon the Veteran's request.


CONCLUSION OF LAW

The election of educational benefits under the Post-9/11 GI Bill (Chapter 33) program, in lieu of benefits under the Montgomery GI Bill (Chapter 30) program, electronically submitted in May 2014 was irrevocable and may not be rescinded.  38 U.S.C. §§ 3301-3324 (West 2014); 38 C.F.R. §§ 21.9500, 21.9520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

In May 2014 the Veteran informed the RO that his address had changed and submitted an electronic VA Form 22-1990.  On May 16, 2014, the RO sent the Veteran a letter to his new address indicating he elected to receive education benefits under Chapter 33, terminating his benefits under Chapter 30.  The letter included an enclosure with the Veteran's appellate rights.  On May 30, 2014, the Veteran was provided with a second letter to the same address indicating his eligibility percentage under Chapter 33 and again including an enclosure with his appellate rights.  The Veteran indicated in a June 2014 notice of disagreement that he did not receive the May 16, 2014 letter.  However, this letter was sent to the Veteran's address of record and was not returned to VA as undeliverable.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1 (q).  Given the presumption of regularity of the mailing of the May 16, 2014, letter the Board is satisfied that the Veteran received notice of his appellate rights.  Moreover, the Veteran has not claimed that he never received the May 30, 2014 letter, which also contained notice of his appellate rights, nor was it returned as undeliverable to VA.  Thus, the Board finds that the Veteran was informed of his appellate rights and VA's duty to notify and assist has been met.   

II.  Legal Criteria

The Veteran has some educational entitlement under both programs (Chapter 30 and Chapter 33).  An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30, but retains unused entitlement under that chapter, may make an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. Chapter 33, instead of educational assistance under the provisions of chapter 30.  

 Under 38 C.F.R. § 21.9520 (c)(2), an individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that meets the required specifications.  

III.  Analysis 

The Veteran electronically submitted a May 2014 VA Form 22-1990 indicating he wanted to convert his Chapter 30 benefits to Chapter 33 benefits.  As part of the form the Veteran specifically indicated that he acknowledged and understood that his "election is irrevocable and may not be changed."  

Following his election to convert his benefits the Veteran submitted lay statements indicating he wished to revoke his election of Chapter 33 benefits.  The Veteran indicated that he only made the change because a VA employee advised him that an election of Chapter 33 benefits would entitle him to a higher amount of compensation than what he was receiving under Chapter 30.  See June 2014 Notice of Disagreement and October 2014 VA Form 9.  

The Board finds that the Veteran's claim for Chapter 33 benefits was on a properly completed VA Form 22-1990; thus, the Veteran made an irrevocable election to convert to Chapter 33 benefits.  See 38 C.F.R. § 21.9520 (c)(2).  

The Board notes the Veteran's June 2014 statement indicated that he did not receive a March 2014 letter, sent to his address of record at that time, indicating his payment rate for his benefits under Chapter 30.  However, this letter was sent a month prior to the Veteran informing VA of his changed address and was not returned to VA as undeliverable.  However, even if the Veteran did not receive this letter, he indicated he made his decision to convert his benefits from Chapter 30 to Chapter 33 because election of Chapter 33 benefits would result in a higher rate of compensation.  See June 2014 Notice of Disagreement.  In order to make this determination the Veteran would have had to be informed of his current rate of compensation under Chapter 30.  

The Board acknowledges the Veteran's statements but finds that his assertions are not that he did not know that his election was irrevocable; rather, his argument is that he thought that he would be receiving a higher rate of compensation under Chapter 33 based on what he was told by a VA employee.  The Veteran's statements do not support his claim for revocation of his election for Chapter 33 benefits as erroneous advice given by a government employee cannot be used to prevent the government from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29 (1994).  

In sum, the Veteran made an election of Chapter 33 benefits which he now wishes to rescind.  However, under the governing law and regulation, he may not do so, as his election was irrevocable.  38 C.F.R. § 21.9650.

ORDER

Revocation of the Veteran's election of benefits under Chapter 33 in lieu of benefits under Chapter 30 is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


